Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 1 of 33
                                                                       FFL 99.001
         Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019    1116
                                                                                Page 2 of 33
                                                                                                           0084560
                                                                                                            1/09/17

                                                  FLOOD DECLARATIONS PAGE                                    2000 11523 FLD        RGLR
                                                              RENEWAL
        Policy Number                 NFIP Policy Number   Product Type: Standard Policy
       09 1151064159               03 1151064159           Dwelling Form

     Policy Period                                                Date of Issue            Agent Code                    Prior Policy Number
From:    1/14/17 To:           1/14/18 12:01 am Standard Time     01/09/2017          0084560                           09 1151064159        02

       Agent (305)279-5446
       INTERNATIONAL INSURANCE                                            ALESSANDRO COLITTO
       CENTER INC                                                         CAROLINA ESCUDERO
       7990 SW 117TH AVE STE 209                                          130 S PROSPECT DR
       MIAMI FL 33183-4865                                                CORAL GABLES FL 33133-7006

Property Location (if other than above)                      Address may have been changed in accordance with USPS standards.
 130 S PROSPECT DR, CORAL GABLES FL 33133
 Rating Information
 Original New Business Effective Date: 1/14/2014
 Building Occupancy: Single Family       Community Name: CORAL GABLES, CITY OF
 Primary Residence: Y                    Community #: 120639        Map Panel/Suffix: 0478 L
 Number of Floors: One Floor             Community Rating: 07 / 15%
 Building Indicator: Non-Elevated        Program Status: Regular    Grandfathered: No
 Basement/Enclosure/Crawlspace:          Flood Risk/Rated Zone: AE
 No Basement
 Condo Type: N/A

 Coverage                                                       Deductible                                             Premium
 BUILDING                    $250,000                            $5,000                                              $2,179.00
 CONTENTS                     $50,000                            $5,000                                                $683.00
                                                                    ANNUAL SUBTOTAL:                                 $2,862.00
                                                     DEDUCTIBLE DISCOUNT/SURCHARGE:                                    $544.00
         THIS IS NOT A BILL                                               ICC PREMIUM:                                  $55.00
DEAR MORTGAGEE                                           COMMUNITY RATING DISCOUNT:                                    $356.00
The Reform Act of 1994 requires you to notify                               SUB-TOTAL:                               $2,017.00
the WYO company for this policy within 60 days
of any changes in the servicer of this loan.                  RESERVE FUND ASSESSMENT:                                  $303.00
 The above message applies only when there is a                   PROBATION SURCHARGE:                                     $.00
 mortgagee on the insured location.                        FEDERAL POLICY SERVICE FEE:                                   $50.00
                                                                      HFIAA SURCHARGE:                                   $25.00
 Premium Paid by:                Insured
                                                           TOTAL OF PREMIUMS AND FEES:                               $2,395.00

 Special Provisions:
 Pre-FIRM Subsidized
This policy covers only one building. If you have more than one building on your property, please make sure they are all covered. See III.
Property Covered within your Flood policy for the NFIP definition of "building" or contact your agent, broker, or insurance company. Coverage
Limitations may apply. Please refer to your Flood Insurance Policy Form for details.

 Forms and Endorsements:
 WFL 99.414 0414 0614                      FFL 99.310 1012 1010                WFL 99.116 0614 0614

 This policy is issued by NAIC company 11523
 Wright National Flood Insurance Company A stock company
 Copy Sent To: As indicated on back or additional pages, if any.


                                                                                                                                     xZuQUXvxYuV
                                                                                                                                     jYIjGSFHomi
                                                                                                                                     Zput5VFDod4
                                                                                                                                     jIAhgnxX;6i


 008456009115106415917009                                    00002
                                                                                                                                     ZJFjCJxPODv
                                                                                                                                     kj1DtxrQxJc
                                                                                                                                     oiTqWRlRVh4
                                                                                                                                     zzzzzzzzzzz
                                                                               Company
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 3 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 4 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 5 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 6 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 7 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 8 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 9 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 10 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 11 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 12 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 13 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 14 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 15 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 16 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 17 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 18 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 19 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 20 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 21 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 22 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 23 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 24 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 25 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 26 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 27 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 28 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 29 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 30 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 31 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 32 of 33
Case 1:19-cv-21842-RNS Document 1-1 Entered on FLSD Docket 05/07/2019 Page 33 of 33
